The opinion of the court was delivered by
Scott, J.
This case is very similar to the one just decided, wherein the same company is appellant and the Tacoma Hotel Company is respondent. {Ante, p. 316.) It differs, in that the complaint here alleges that no greater sum than $18 was due the defendant from the plaintiff for water. It avers a tender of this sum, and alleges that the plaintiff had not used the quantity of water which the defendant sought to charge him with. The answerdenies the foregoing, and alleges $33 to be due it from the plaintiff for water furnished him; contains a copy of the written application of the plaintiff, wherein he applied for water, and agreed to be bound by the rules and regulations of the company, and that in default of prompt payment, or of due compliance with the regulations, that the water might be *338turned off and discontinued, and it sets up practically the same affirmative defense. It was demurred to, as in the other case, and the same ruling had.
For the reason that the answer raised material issues upon the matters alleged in the complaint, the demurrer should have been overruled.
Reversed and remanded.
Anders, O. J., and Stiles and Hoyt, JJ., concur.
Dunbar, J., concurs in the result.